Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the amendment filed on 8/16/2021.
Claims 1-31 are pending.
Priority
The priority date considered for this application is 11/20/2013.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10440114. Although the claims at issue are not identical, they are not patentably distinct from each other.  See limitation comparison table below.

Instant Application 
Patent # 10440114
1. A method for cloud access, the method comprising:
 receiving, at one or more computers, programmer input in a programming language, the programmer input including i) a 
in response to evaluating the programming input and ii) a parameter indicating an electronic object; 



evaluating, at one or more computers, the programmer input to determine that the electronic object is to be retrieved from the network-accessible storage; and 

retrieving, by one or more computers, one of i) the electronic object, or ii) an evaluation of the electronic object.

comprising: 
receiving, at one or more processors, programmer input in a 
programming language, the programmer input for retrieving data from a 
user-created electronic storage object that is accessible via a network, the 
programmer input including i) a built-in function of a computational 
application, the built-in function corresponding to retrieving data from 
electronic storage objects, and ii) a first parameter specifying the electronic 
storage object from which data is to be retrieved, wherein the programmer input 
is received in a document, and the computational application is configured to 
i) evaluate built-in functions of the computational application within the 
document, and ii) perform data processing operations on data in the document;  
and 



evaluating, at one or more processors, the programmer input with the 
computational application to generate one or more messages corresponding to 
requests for a server to retrieve data from the electronic storage object;  
sending, with one or more processors, the one or more messages to cause the 
server to retrieve data from the electronic storage object;  receive, at the 
one or more processors, data retrieved from the electronic storage object by 
the server;  and making the retrieved data, with the one or more processors, 
available in the document for processing by the computational application, 
wherein the retrieved data is in a format recognized by the computational 
application.

Claim 9 is corresponding system claim of claim 1.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-9, 11-12, 15-17, 23-25, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al.(Parker, 2008/0059889).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7-9, 11-12, 15-17, 23-25, and 30-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(Parker, 2008/0059889) in view of Cheslow (US 2006/0036644)

Per claim 1, 
Parker discloses
receiving, at one or more computers, programmer input in a programming language, the programmer input including ([0056], see Viewer 4 execute received preprogrammed  ActionScript functions. A client-side scripting language. )
a function corresponding to retrieving electronic objects from network-accessible storage, (see invoke view address function (ActionScript function) , [0077], see data transferred via network corresponding to cloud access.) and
 ii) a parameter indicating an electronic object; ([0073], see entered address as a parameter for such indication)
evaluating, at one or more computers, the programmer input to determine that the electronic object is to be retrieved from the network-accessible storage;([0073], see retrieves the latitude/longitude information, ) wherein determining that the electronic object is to be retrieved from the network-accessible storage is based on the function ([0077], see data transferred via network)  and 
in response to evaluating the programming input, retrieving, by one or more computers, one of i) the electronic object, or ii) an evaluation of the electronic object. ;([0073], see retrieves the latitude/longitude information  )  

Parker does not specifically disclose
the function is a built-in function of a programming language;

However, Cheslow discloses
the function is a built-in function of programming language;([0007], [0018] see language Specification comprising XQuery specifications contains a set of built-in functions that can be called. [0023], see XQuery, evaluation accordingly.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Cheslow into the teachings of Parker by modifying function to a built-in function.  The modification would be obvious to 

		

Per claim 3, the rejection of claim 1 is incorporated;
 Parker/ Cheslow discloses
wherein the electronic object comprises data.(Parker,  [0073], see retrieves the latitude/longitude information)

Per claim 4, the rejection of claim 1 is incorporated;
Parker/ Cheslow discloses
 the programmer input is first programmer input;(Parker, [0056], preprogrammed ActionScript function as a first programmer input, in any case the programmer input can be considered a first programmer input or 4th programmer input, for sake of argument)
 the electronic object comprises second programmer input.( ([0073], see entered address as a parameter, where at least the entered address is a second programmer input.)

Per claim 7, the rejection claim 1 is incorporated;
Parker/ Cheslow discloses
 retrieving the one of i) the electronic object, or ii) the evaluation of the electronic object, (Parker, continue from rejection of claim 1 )  comprises, in response to evaluating the programmer input, sending, by the one or more computers, a message to a server via a network,  the message requesting the server to retrieve the electronic object from the network-accessible storage; and the one of i) the retrieved electronic object, or ii) an evaluation of the retrieved electronic object, is received from the server. ,(Fig. 10, [0058], see SQL via ActionScript function as a message to a server for retrieving object)Per claim 8, the rejection of claim 7,
Parker/ Cheslow discloses
 wherein: the message includes the parameter indicating the electronic object. (Parker, [0073], see send xml to an outside web service, where the entered address is transmitted.)

Per claims 9, 11, 12, 15, and 16, they are cite corresponding limitations of claims 1, 3, 4, 7, 8, 9 and are rejected for similar reasons.

Per claim 17,
Parker discloses

 in response to an evaluation of programmer input in a programming language, the programmer input including i) a function of the programming language corresponding to retrieving electronic objects accessible on a network, and (see invoke view address function (ActionScript function) , [0077], see data transferred via network corresponding to cloud access.)  ii) a parameter indicating an electronic object to be retrieved,( ([0073], see entered address as a parameter for such indication)
 retrieving, by one or more computers, one the electronic object from network-accessible storage, (in response to the above, a server responds, [0073], see retrieves the latitude/longitude information,  ) and transmitting, by one or more computers, one of i) the electronic object, or ii) an evaluation of the electronic object, via a communication network. ;([0073], see retrieves the latitude/longitude information  )  

the function is a built-in function of a programming language;

However, Cheslow discloses
the function is a built-in function of programming language;([0007], [0018] see language Specification comprising XQuery specifications contains a set of built-in functions that can be called. [0023], see XQuery, evaluation accordingly.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Cheslow into the teachings of Parker by modifying function to a built-in function.  The modification would be obvious to one of ordinary skill in the art to want to use/create a function as a built-in function so it is optimized to operate in the least amount of time by modifying the function in Parker into built-in function. (See, “user-defined functions vs. built-in/Pre-defined functions” providing evidence for motivation to modify)


Per claim 23, the rejection of claim 17 is incorporated;
Parker/ Cheslow discloses

 the programmer input is first programmer input;(Parker, [0056], preprogrammed ActionScript function as a first programmer input, in any case the programmer input can be considered a first programmer input or 4th programmer input, for sake of argument)
 the electronic object comprises second programmer input.( ([0073], see entered address as a parameter, where at least the entered address is a second programmer input.)

Per claim 24, the rejection of claim 17 is incorporated;	
Parker/ Cheslow discloses
 further comprising: evaluating, at one or more computers, the programmer input in the programming language.(Parker, [0056], see ActionScript similar to JavaScript. Therefore, it is interpreted and is considered as evaluated in the script.)

Per claims 25, 30, 31, see rejections of claim 17, 23, 24.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(Parker, 2008/0059889) in view of Cheslow (US 2006/0036644) and further in view of Khosravy (2011/0225107).

Per claim 2,
Parker/Cheslow does not specifically disclose
wherein the parameter that indicates the electronic object comprises a universal resource identifier.
However, Khosravy discloses
wherein the parameter that indicates the electronic object comprises a universal resource identifier (URI) corresponding to the electronic object. ([0008], see programmatic access via query using URI)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Khosravy into the teachings of Parker/Cheslow to include the limitation disclosed by Khosravy.  The modification would be obvious to one of ordinary skill in the art to want to parameter semantic describing the data set be adaptive for future changes so the program on the client side not require modification if the content on the sever changes as suggested by Khosravy([0008]).

Per claim 6, rejection of claim 1 is incorporated;

Parker/Cheslow does not specifically disclose
wherein the electronic object comprises a web page.

However, Khosravy discloses
wherein the electronic object comprises a web page. ([0008], see programmatic access via query using URI, [0095], querying data as in traditional web site. [0096] using universal resource identifier)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Khosravy into the teachings of to include the limitation disclosed by Khosravy.  The modification would be obvious to one of ordinary skill in the art to want to parameter semantic describing the data set be adaptive for future changes so the program on the client side not require modification if the content on the sever changes as suggested by Khosravy([0008]).

Per claims 10 and 14, they recite corresponding limitations of claims 2 and 6 and are rejected for similar reasons.


Per claim 22, the rejection of claim 17 is incorporated;
Parker/Cheslow does not specifically disclose
the parameter indicates the electronic object to be retrieved comprises a universal resource identifier (URI) corresponding to the electronic object.
However, Khosravy discloses
the parameter indicates the electronic object to be retrieved comprises a universal resource identifier (URI) corresponding to the electronic object. (URI) corresponding to the electronic object. ([0008], see programmatic access via query using URI)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Khosravy into the teachings of Parker/Cheslow to include the limitation disclosed by Khosravy.  The modification would be obvious to one of ordinary skill in the art to want to parameter semantic describing the data set be adaptive for future changes so the program on the client side not require modification if the content on the sever changes as suggested by Khosravy([0008]).



	
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al.(Parker, 2008/0059889) in view of Cheslow (US 2006/0036644) and further in view of  Kodama et al. (Kodama, 2010/0228798).

Per claim 5, rejection of claim 1 is incorporated;

Parker/Cheslow does not specifically disclose
wherein the electronic object comprises a file.

However, Kodama discloses
wherein the electronic object comprises a file. [0075], see get file function with file name as parameter)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Kodama into the teachings of Parker/Cheslow to include the limitation disclosed by Kodama.  The modification would be obvious to one of ordinary skill in the art to want to access a file on a remote server  as suggested by Kodama ([0005]).

Claim 13 recites corresponding limitation of claim 5 and is rejected for similar reason.	


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Applicant particularly argued Parker’s disclosure of function is different from a built-in function of a programming language.  To address the concern, a new ground of rejection with a new prior art is provided.

Note that US 20090249344 A1, to Clissold et al., [0025] discloses a built-in function can be a user defined function in a shell script. Therefore, the meaning of a build-in function is equivalent to a user defined function within certain context.  Therefore, without further amendment related to the meaning of built-in function, the previously issued rejection may reasonable read on the language of “built-in function”. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199